Per Curiam.
Appellant brought this action to recover a balance due on a subcontract taken by him from one Olson, who was the principal contractor for the erection of a school building, in district 35, in Columbia county. The court found that the principal contract provided that no subcontracts should be let; that the respondent directors did not know of the relation of appellant to Olson until after the contract price had been fully paid; and that appellant, both by word and conduct, had released the school district, if any liability existed. If we accept the findings of the trial court, and under a long line of decisions pronounced by this court we feel bound to do so, no legal principle is involved. A review of the facts upon which the court based its findings would serve no purpose. It is enough to say that the testimony conflicts in some degree, but in our opinion the judgment of the trial court is sustained by a clear preponderance of the evidence.
Judgment affirmed.